DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10, 12-15, 17-20, 22-23, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 12, 13, 15, and 16 of U.S. Patent No. 11,271,322, pat ‘322 hereafter. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claims.
In claim 1, Pat. ‘322 discloses in claim 1, a substrate integrated waveguide fed antenna (col. 15, line 20), comprising: 
an electric dipole arrangement (line 22); 
a parasitic patch arrangement operably coupled with the electric dipole arrangement (lines 23-24); 
a feed structure including a substrate integrated waveguide operably coupled with the electric dipole arrangement for exciting the electric dipole arrangement (lines 25-27); and 
a slotted conductive surface with a slot arranged between the electric dipole arrangement and the feed structure for operably coupling the feed structure with the electric dipole arrangement (lines 28-30).
In claim 2, pat ‘322 discloses in claim 1, the substrate integrated waveguide fed antenna of claim 1, wherein the electric dipole arrangement comprises a plurality of conductive elements arranged on a plane that is spaced apart from and generally parallel to the slotted conductive surface, and the plurality of conductive elements are spaced apart from each other (col. 15, lines 31-35).
In claim 10, pat ‘322 discloses in claim 3, the substrate integrated waveguide fed antenna of claim 2, further comprising a plurality of further conductive elements each associated with a respective conductive element; wherein each of further conductive elements extend generally perpendicular to the plane and to the slotted conductive surface (col. 15, lines 42-48).
In claim 12, pat. ‘322 discloses in claim 1, the substrate integrated waveguide fed antenna of claim 2, wherein the parasitic patch arrangement comprises a plurality of conductive patches arranged on the plane (col. 15, lines 36-37).
In claim 13, pat. ‘322 discloses in claim 1, the substrate integrated waveguide fed antenna of claim 12, wherein the plurality of conductive patches are arranged around the electric dipole arrangement (line 38).
In claim 14, pat ‘322 discloses in claim 4, the substrate integrated waveguide fed antenna of claim 13, wherein the plurality of conductive patches comprises four or more conductive patches that are spaced apart from each other (col. 15, lines 49-52).
In claim 15, pat ‘322 discloses in claim 5, the substrate integrated waveguide fed antenna of claim 14, wherein the conductive patches are arranged such that each conductive element is at least partly disposed between two respective conductive patches (col. 15, lines 53-56).
In claim 17, pat ‘322 discloses in claim 7, the substrate integrated waveguide fed antenna of claim 1, further comprising a substrate, and wherein the electric dipole arrangement and the parasitic patch arrangement are arranged on an outer surface of the substrate (col. 15, lines 61-65).
In claim 18, pat ‘322 discloses in claim 8, the substrate integrated waveguide fed antenna of claim 17, wherein the substrate integrated waveguide fed antenna further comprises a conductive surface arranged on the outer surface of the substrate, the conductive surface generally surrounds the electric dipole arrangement and the parasitic patch arrangement (col. 15, line 66 to col. 16, line 3).
In claim 19, pat ‘322 discloses in claim 9, the substrate integrated waveguide fed antenna of claim 18, wherein the substrate is a first substrate layer, and the substrate integrated waveguide comprises a second substrate layer, a plurality of via holes formed in the second substrate layer, and a conductive surface on the second substrate layer; and wherein the slotted conductive surface is disposed between the first substrate layer and the second substrate layer (col. 16, lines 4-11).
In claim 20, pat ‘322 discloses in claim 10, the substrate integrated waveguide fed antenna of claim 19, wherein the conductive surface on the second substrate layer comprises a slot that is generally aligned with the slot of the slotted conductive surface (col. 15, lines 13-15).


In claim 22, pat ‘322 discloses in claim 12, a substrate integrated waveguide fed antenna array (col. 16, line 21) comprising: 
a plurality of electric dipole arrangements arranged in an array (line 23); 
a plurality of parasitic patch arrangements each operably coupled with a respective one of the electric dipole arrangement (lines 24-25); 
a feed structure including a substrate integrated waveguide operably coupled with the electric dipole arrangements for exciting the electric dipole arrangements (lines 26-28); and 
a slotted conductive surface with a plurality of slots each associated with a respective electric dipole arrangement, each slot being arranged between the respective electric dipole arrangement and the feed structure for operably coupling the feed structure with the respective electric dipole arrangement (lines 29-33).
In claim 23, pat ‘322 discloses in claim 12, the substrate integrated waveguide fed antenna array of claim 22, wherein each of the electric dipole arrangement comprises a plurality of conductive elements arranged on a plane that is spaced apart from and generally parallel to the slotted conductive surface; and, for each respective one of the electric dipole arrangement, the plurality of conductive elements are spaced apart from each other (col. 15, lines 34-39).
In claim 28, pat ‘322 discloses in claim 13, the substrate integrated waveguide fed antenna array of claim 23, further comprising, for each respective one of the electric dipole arrangement, a plurality of further conductive elements each associated with a respective conductive element; and wherein each of the further conductive elements extend generally perpendicular to the plane and to the slotted conductive surface (col. 16, lines 45-48).
In claim 30, pat ‘322 discloses in claim 12, the substrate integrated waveguide fed antenna array of claim 23, wherein the parasitic patch arrangement comprises a plurality of conductive patch assemblies arranged on the plane, and wherein each of the respective conductive patch assembly is arranged around a respective one of the electric dipole arrangement (col. 16, lines 40-44).
In claim 31, pat ‘322 discloses in claim 15, The substrate integrated waveguide fed antenna array of claim 30, wherein each of the respective conductive patch assembly comprises four or more conductive patches that are spaced apart from each other (col. 16, lines 57-60).
In claim 32, pat ‘322 discloses in claim 16, the substrate integrated waveguide fed antenna array of claim 30, wherein the conductive patches are arranged such that each conductive element is at least partly disposed between two respective conductive patches in the respective conductive patch assembly (col. 16, lines 61-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-10, 12, 22, 23, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Substrate- Integrated-Waveguide-Fed Array Antenna Covering 57-71 GHz Band for 5G Applications - December 2017) in view of Lai et al. (US 2016/0141757 A1).
In claim 1, Zhu discloses a substrate integrated waveguide fed antenna (title), comprising: 
an electric dipole arrangement (Fig. 1, dipoles); 
a feed structure (Fig 10, SIW feeding network) including a substrate integrated waveguide(substrate 3)  operably coupled with the electric dipole (in substrate 1) arrangement for exciting the electric dipole arrangement; and 
a slotted conductive surface (substrate 2 in Fig. 1) with a slot arranged between the electric dipole arrangement and the feed structure (in substrate 3) for operably coupling the feed structure with the electric dipole arrangement, except a parasitic patch arrangement operably coupled with the electric dipole arrangement.
However, Lai discloses in Fig. 1, a parasitic patch (114/116) arrangement operably coupled with the electric dipole arrangement (104/106).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a patch antenna comprising parasitic patch elements, wherein a substrate integrated waveguide fed antenna can provide several advantages to patch antennas including reduced size and increased performance.
In claim 2, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna of claim 1, wherein Zhu further discloses the electric dipole arrangement comprises a plurality of conductive elements (four dipole elements) arranged on a plane that is spaced apart from and generally parallel to the slotted conductive surface (see Fig. 1), and the plurality of conductive elements are spaced apart from each other.
In claim 7, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna of claim 2, wherein Zhu further discloses the plurality of conductive elements includes three or more conductive elements (see Fig. 1).
In claim 8, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna of claim 2, wherein Zhu further discloses the plurality of conductive elements are arranged in a generally symmetric pattern (see Fig. 1).
In claim 9, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna of claim 2, wherein Zhu further discloses the plurality of conductive elements are spaced apart generally equally and/or have generally the same size and shape (see Fig. 1).
In claim 10, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna of claim 2, further Zhu comprising a plurality of further conductive elements each associated with a respective conductive element; wherein each of further conductive elements extend generally perpendicular to the plane and to the slotted conductive surface (see Fig. 1).
In claim 12, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna of claim 2, wherein Lai further discloses in Fig. 1 the parasitic patch arrangement comprises a plurality of conductive patches (114/116) arranged on the plane.
In claim 22, Zhu discloses a substrate integrated waveguide fed antenna array comprising: 
a plurality of electric dipole arrangements arranged in an array (dipoles in Fig. 1); 
a feed structure (Fig 10, SIW feeding network) including a substrate integrated waveguide (substrate 3) operably coupled with the electric dipole arrangements for exciting the electric dipole arrangements; and 
a slotted conductive surface (substrate 2) with a plurality of slots (see Fig. 10) each associated with a respective electric dipole arrangement, each slot being arranged between the respective electric dipole arrangement (radiating elements in Fig 10) and the feed structure for operably coupling the feed structure with the respective electric dipole arrangement; except disclosing a plurality of parasitic patch arrangements each operably coupled with a respective one of the electric dipole arrangement.
However, Lai discloses in Fig. 1, a parasitic patch (114/116) arrangement operably coupled with the electric dipole (104/106). The same principle of Lai can be applied that a plurality of parasitic patch arrangements each operably coupled with a respective one of the electric dipole arrangement.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a patch antenna array comprising plurality of parasitic patch elements, wherein a substrate integrated waveguide fed antenna can provide several advantages to patch antennas array including reduced size and increased performance.
In claim 23, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna array of claim 22, wherein Zhu further discloses each of the electric dipole arrangement comprises a plurality of conductive elements arranged on a plane that is spaced apart from and generally parallel to the slotted conductive surface (see substrate 2 in  Fig. 1); and, for each respective one of the electric dipole arrangement, the plurality of conductive elements are spaced apart from each other.
In claim 27, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna of claim 23, wherein Zhu further discloses the plurality of conductive elements includes three or more conductive elements (four shown in Fig. 1).
In claim 28, Zhu in view of Lai discloses the substrate integrated waveguide fed antenna array of claim 23, Zhu further discloses the substrate integrated waveguide comprising, for each respective one of the electric dipole arrangement, a plurality of further conductive elements each associated with a respective conductive element; and wherein each of the further conductive elements extend generally perpendicular to the plane and to the slotted conductive surface (See Fig. 1).
Allowable Subject Matter
Claims 3-6, 11, 16, 21, 24-26, 29, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

      Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Borja et al. (8,354,972) teaches  dual-polarized radiating element (100) with: a first patch (101) provided for radiating in a first polarization and a second patch (102) provided for radiating in a second polarization which is substantially-orthogonal to the first polarization, wherein the first patch (101) and the second patch (102) overlap. Further the invention relates to a dual-band dual-polarized antenna assembly (500) comprising at least one patch antenna elements and/or one set of patch antenna elements (501,502) and to corresponding antenna arrays.

Egashira (6,762,729) teaches a slotted bow tie antenna of the present invention is an improvement of the publicly known slotted bow tie antenna (prior art shown in FIG. 5 for example), and, with the longitudinal symmetrical axis of the bow tie shaped slot (14) set as x, and the symmetrical axis perpendicular thereto set as y, "a narrow and long parasitic element insulated electrically" is placed over and across the slot (cut out portion) in the y axis direction. This is the basic structure of the present invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844